TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00843-CR


NO. 03-97-00844-CR


NO. 03-97-00845-CR







Freddie Walker, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0972626, 0972627 & 0972628, HONORABLE MIKE LYNCH, JUDGE PRESIDING






PER CURIAM

These are appeals from two judgments of conviction for aggravated robbery and
one for aggravated kidnapping.  Tex. Penal Code Ann. §§ 20.04 (West Supp. 1998), 29.03 (West
1994).  After finding appellant guilty of the three offenses, the jury assessed punishment in each
cause at imprisonment for forty years.

Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention which counsel says might arguably support the appeals. 
See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

After this brief was filed, the Court permitted an attorney retained by appellant's
family to be substituted as counsel and granted substitute counsel's motion for extension of time
to examine the record and file a supplemental brief.  No supplemental brief has been tendered for
filing and counsel has not requested additional time.

We have reviewed the records and appointed counsel's brief and agree that the
appeals are frivolous and without merit.  A discussion of the contention advanced in counsel's
brief would serve no beneficial purpose.

The judgments of conviction are affirmed.


Before Justices Powers, Kidd and B. A. Smith

Affirmed

Filed:   October 22, 1998

Do Not Publish